Citation Nr: 1423412	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  08-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disability (previously characterized as lumbosacral strain and a back condition) has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a psychosis (previously characterized as paranoid schizophrenia) has been received.

3.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD), to include a psychosis and bipolar disorder.  

4.  Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1983.  The Veteran has reported serving in the New York Army National Guard; however, in March 2012, the New York Army National Guard informed VA it does not have a record of service for the Veteran.  

A claim for service connection for residuals of back strain was previously denied by the RO in October 1988.  Although notified of the denial, the Veteran did not perfect an appeal by submitting a timely notice of disagreement and substantive appeal.  See 38 C.F.R. § 20.200 (2013).

Likewise, a claim for service connection for paranoid schizophrenia was denied by the RO in a September 2001 rating decision (issued in October 2001).  Although notified of the denial, the Veteran did not appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision (issued in March 2008) in which the RO, inter alia, denied the petition to reopen claims for service connection for lumbosacral strain and paranoid schizophrenia.  In September 2008, the Veteran filed a notice of disagreement (NOD) as to the denial of his petitions to reopen.  A statement of the case (SOC) was issued in September 2008, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2008.  

In December 2011, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims as reflected in a November 2012 supplemental SOC (SSOC) and returned the matters on appeal to the Board for further consideration.

In the September 2008 SOC and November 2012 SSOC, the RO addressed the claim for service connection for lumbosacral strain/low back pain and paranoid schizophrenia on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received - and, in view of the Board's favorable decision on the requests to reopen - the Board has characterized this appeal as encompassing all matters set forth on the title page.  

Given the other psychiatric diagnoses of record, the Board has more broadly characterized the reopened claim as a claim for an acquired psychiatric disorder other than PTSD, to include a psychosis and bipolar disorder, which is consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the Virtual VA claims file reveals an April 2014 brief from the Veteran's representative and VA treatment records dated from 1999 to 2012.  It does not appear that the VA treatment records located on Virtual VA have been considered by the agency of original jurisdiction (AOJ).  However, the RO will have the opportunity to review such documents on remand while adjudicating the claims for an acquired psychiatric disorder other than PTSD and lumbosacral strain, on the merits.  The remainder of the documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision addressing the request to reopen the claims for service connection for a psychosis and residuals of back strain is set forth below.  The claims for an acquired psychiatric disorder other than PTSD, to include a psychosis and bipolar disorder, and lumbosacral strain, on the merits, are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC, in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a March 2013 statement, the Veteran raised the issue of service connection for post traumatic stress disorder (PTSD).  It does not appear that the claim for service connection for PTSD has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In an October 1988 rating decision, the RO denied a claim for service connection for residuals of back strain.  

3.  The Veteran was notified of the denial in November 1988, and he subsequently submitted a timely notice of disagreement in December 1988.  The RO issued an SOC in March 1989; however, the Veteran did not perfect his appeal by submitting a timely substantive appeal.  

4.  Evidence associated with the claims file since the October 1988 denial of the claim for service connection for residuals of back strain, now diagnosed as lumbosacral strain, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

5.  In a September 2001 rating decision, the RO denied a claim for service connection for paranoid schizophrenia.  

6.  The Veteran was notified of the denial in October 2001, but he did not perfect an appeal by submitting a timely notice of disagreement and substantive appeal.  

7.  Evidence associated with the claims file since the September 2001 denial of the claim for service connection for paranoid schizophrenia includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1988 rating decision in which the RO denied service connection for residuals of back strain is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The September 2001 rating decision in which the RO denied service connection for paranoid schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

3.  As pertinent evidence received since the October 1988 denial is new and material, the criteria for reopening the claim for service connection for residuals of back strain are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

4.  As pertinent evidence received since the September 2001 denial is new and material, the criteria for reopening the claim for service connection for paranoid schizophrenia are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claims for service connection for residuals of back strain and a psychosis, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lumbosacral Strain

The Veteran's original claim for residuals of back strain was denied by the RO in an October 1988 rating decision. 

The evidence of record at the time consisted of the Veteran's service treatment records, which showed he was seen on one occasion - in January 1981 - for one day history of low back pain and subsequently diagnosed with strained back muscles.  The record also included records of inpatient VA treatment for substance dependence.  There was no post-service evidence of any residual back disability.  

The basis for the RO's October 1988 denial was that, while the Veteran had a single occurrence of acute back strain during service, there was no evidence showing a residual back disability.  

The Veteran was notified of the denial in November 1988, and he subsequently submitted a timely notice of disagreement in December 1988.  The RO issued an SOC in March 1989; however, the Veteran did not perfect his appeal by submitting a timely substantive appeal.  See 38 C.F.R. § 20.200, 20.302(b).  The Veteran had until November 15, 1989 to file an appeal.  However, the Veteran did not submit any communication or other evidence, including evidence that can be construed as new and material evidence relevant to his back claim, during the one year appeal period following issuance of the notice of the October 1988 rating decision.  The RO's October 1988 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013). 

The Veteran sought to reopen his previously denied claim in December 1989 and November 1998; however, his petitions to reopen the back claim were denied in rating decisions dated November 1990 and September 2001.  

This appeal arises from a petition to reopen the previously denied back claim received by the RO in August 2007.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's October 1988 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the last final rating decision (addressing service connection for residuals of back strain) in October 1988 includes the Veteran's records from the Federal Bureau of Prisons and SSA, which show the Veteran has complained of chronic low back pain since April 1989 and has consistently attributed his back pain to an injury incurred during service in 1981 while parachuting.  Treatment records show a diagnosis of chronic lumbar strain, but a November 1995 lumbar spine x-ray also revealed minimal degenerative joint disease (DJD).  Post-service treatment records also show the Veteran incurred a gun-shot wound to the right buttock and thigh after service, after which he complained of increased back pain radiating into his right lower extremity.  See April 1989 statement from Dr. E.C.  

Also associated with the record are VA spine examination reports, dated August 1999 and August 2001, which show a diagnosis of chronic lumbosacral strain and low back strain, status post gunshot wounds.  The August 1999 VA examiner did not provide a nexus opinion; however, the August 2001 VA examiner opined that it is more likely than not that the Veteran's present complaints of low back pain is not related to his 1981 problem.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for lumbosacral strain.  

At the time of the October 1988 rating decision, there was no evidence of a residual back disability.  The post-service records from the Federal Bureau of Prisons and SSA show varying diagnoses of chronic lumbar strain and minimal DJD.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the October 1988 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds that the August 2011 VA opinion is "material" in that it addresses the element of whether there is evidence relating the current lumbar spine disability to his military service.  Hence, while not definitive, as explained in the remand below, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for lumbosacral strain.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of back strain are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Paranoid Schizophrenia

By way of background, the Veteran's original claim for paranoid schizophrenia was denied by the RO in a September 2001 rating decision.  

The evidence of record at the time consisted of the Veteran's service treatment records, which did not contain any complaints, treatment, or findings related to a psychiatric disorder.  The record also consisted of an August 1999 VA mental disorders examination and the Veteran's records from the Federal Bureau of Prisons and the Social Security Administration (SSA), which showed the Veteran was diagnosed with paranoid schizophrenia as early as April 1989, as well as other varying diagnoses, including specifically rule out dysthymic disorder and adjustment disorder.  

The basis for the RO's September 2001 denial was that, while the evidence showed the Veteran's primary diagnosis was paranoid schizophrenia, there was no evidence of treatment for a mental condition in service and there was no evidence demonstrating that the claimed disability was incurred in or aggravated by military service.  

Although notified of the denial and of his appellate rights in an October 2001 letter, the Veteran did not initiate an appeal with the September 2001 RO decision.  See 38 C.F.R. § 20.200 (2013).  The Veteran had until October 18, 2002, to file an appeal.  However, the Veteran did not perfect a timely appeal to the September 2001 rating decision and it became final.  See 38 U.S.C.A. § 7105.  The RO's September 2001 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

In reaching such determination, the Board notes the Veteran did not submit any communication or other evidence, including evidence that can be construed as new and material evidence relevant to his claims, during the one year appeal period following issuance of the notice of the September 2001 rating decision.  Therefore, the Board finds that 38 C.F.R. § 3.156(b) is not applicable to this case.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran sought to reopen his previously denied claim in August 2007.  

Pertinent evidence added to the claims file since the September 2001 rating decision includes VA outpatient treatment records dated from 1999 to 2012, which show varying diagnoses of bipolar disorder and PTSD.  The Veteran has also submitted statements from two treating psychiatrists, Drs. J.A. and G.B., which reflect that the Veteran's current diagnosis of bipolar disorder is related to the Veteran's traumatic experiences in service - particularly the "overstimulation of highly demanding expectations" of being pressed to move fast during conditioning, setting booby traps and bombs, and shooting various guns.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a psychosis.  

At the time of the September 2001 rating decision, there was evidence of a current psychiatric disorder, including paranoid schizophrenia and adjustment disorder; there was, however, no evidence linking the Veteran's diagnoses to his military service.  The VA treatment records show a new diagnosis of bipolar disorder and the statements from Drs. J.A. and G.B. are considered competent evidence relating one of the current psychiatric diagnoses to service.  

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 2001 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses the element of whether there is evidence establishing a nexus between one of the currently diagnosed psychiatric disabilities and the Veteran's military service.  Hence, while not definitive, as explained in the remand below, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a psychosis.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a psychosis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claims for service connection for a psychosis and residuals of back strain has been received, to this limited extent, the appeal as to these matters is granted.


REMAND

As discussed above, the Board is reopening the Veteran's claims for service connection for residuals of back strain (now diagnosed as and hereinafter referred to as lumbosacral strain) and a psychosis (now characterized as an acquired psychiatric disorder other than PTSD, to include a psychosis and bipolar disorder); however, the Board's review of the claims file reveals that further RO action on the reopened claims is warranted.

With respect to the Veteran's lumbosacral strain, the Veteran was afforded a VA spine examination in August 1999 and August 2001.  As noted, the August 2001 VA examiner opined that it is more likely than not that the Veteran's present complaints of low back pain is not related to his 1981 problem.  In making this determination, the VA examiner noted that the Veteran denied having any medical problems or complaints at a July 1987 physical and that his examination of the Veteran was normal.  The examiner also noted, however, that another opinion should be obtained if the Veteran can present evidence of reported post-service treatment from a private physician in Texas.  

The August 2011 opinion is competent medical evidence; however, the probative value of such opinion is lessened because it does not appear that the examiner adequately considered the lay evidence of continuity of symptomatology.  In this regard, while there is no post-service evidence of treatment from 1983 to 1989, the Veteran has asserted that he has been having trouble with his back since service, including while seeking treatment for his current back disability.  Notably, the Veteran sought treatment for low back pain in April 1989, at which time he reported that his back pain had its onset in 1981 and that he continued to have intermittent problems after service.  

The Veteran is competent to report the events that occurred in service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In addition, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service, and the examination is inadequate when the examiner does not comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Because it appears the August 2011 VA examiner based his negative nexus opinion, at least partially, on the lack of medical evidence documenting treatment for back problems after service without adequately considering the lay evidence of continuity of symptomatology, the Board finds that an additional medical opinion is needed with respect to whether the current lumbosacral strain is related to the Veteran's military service.  

With respect to the Veteran's acquired psychiatric disorder other than PTSD, the Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him a VA examination. 

In this regard, a review of the record reveals the Veteran has been variously diagnosed with acquired psychiatric disorders throughout this appeal, including paranoid schizophrenia and bipolar disorder.  See VA treatment records; April 1989 record from Dr. G.P.  [Parenthetically, the Board notes that, because entitlement to PTSD involves additional criteria, see 38 C.F.R. §§ 3.304(f), 4.125, that issue will not be addressed herein but, instead, is referred to the AOJ for adjudication.]  

The Veteran was afforded a VA mental disorders examination in August 1999, during which he reported not having any problem in service and, as a result, the VA examiner did not provide a nexus opinion regarding whether his diagnosis at the time - paranoid schizophrenia - was likely related to his military service.  However, the Veteran has submitted statements from two treating psychiatrists, Drs. J.A. and G.B., which reflect that the Veteran's current diagnosis of bipolar disorder is related to his traumatic experiences in service - particularly the "overstimulation of highly demanding expectations" of being pressed to move fast during conditioning, setting booby traps and bombs, and shooting various guns.  

Given the Veteran's new report of traumatic experiences in service, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current psychiatric disability is causally related to service.  In this regard, the Board notes that, while there are various diagnoses of record - including paranoid schizophrenia and bipolar disorder, the evidentiary record does not contain a medical opinion that addresses whether each disability diagnosed during the appeal period is likely related to the Veteran's military service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

Prior to arranging the requested examination and opinions, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

As regards VA records, the evidentiary record contains VA outpatient treatment records dated from February 1999 to December 2012 from the Buffalo, New York VA Medical Center (VAMC).  However, records dated since 2012 may exist but are not of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Buffalo VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since August 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In addition, review of Virtual VA reveals VA outpatient treatment records dated from May 1999 to November 2012, which have not been considered by the agency of original jurisdiction (AOJ).  The RO last adjudicated the claims on appeal in a November 2012 SSOC but the records located on Virtual VA were not considered by the AOJ at that time.  Because these records are potentially relevant to the Veteran's claims, the Board must remand the remaining claims on appeal for the RO to readjudicate each claim in light of the additional evidence, and, if not fully favorable to the Veteran, for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding records of evaluation and/or treatment from the Buffalo VAMC dated since August 2012 and associate them with the claims file. 


2. After all records and/or responses received have been associated with the claims file, arrange for the examiner who conducted the August 2011 VA examination to review the entire claims file, including a copy of this REMAND, to provide an addendum opinion.  

a. The examiner should opine whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current lumbosacral strain was incurred in or is otherwise related to his military service, including the acute back strain shown in January 1981 and with consideration of his history of parachute jumping.  

A rationale must be provided for each opinion offered.  The physician should set forth all examination findings in a printed (typewritten) report.

b. If the August 2011 VA examiner is not available, or further examination of the Veteran is deemed warranted, arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion addressing the question and comments noted above.  

Under such circumstances, the contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

3. Arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented psychiatric history and assertions.  

All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

a. The examiner should clearly consider all psychiatric diagnoses since November 1998 (to include, but not limited to, previously diagnosed adjustment disorder, rule out dysthymic disorder, paranoid schizophrenia, and bipolar disorder), and attempt to reconcile the various diagnoses.  

If the examiner finds that any of the diagnoses reflected in the record are not supported by the evidence of record, he or she may so state, with an explanation and rationale provided in support of such conclusion.  

b. After reviewing all lay and medical evidence of record, with respect to each validly diagnosed disability since November 1998, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the disability had its onset in service or is the result of his military service.  With respect to any diagnosed psychosis, the examiner should identify whether the Veteran manifested any symptoms of psychosis in service or within one year from service discharge.

In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The examiner must also consider the Veteran's mental health treatment records, as well as other pertinent medical evidence of record.  

The examiner must identify the specific event(s), injury, or disease to which the Veteran's current diagnoses may be related.  

An opinion must be provided for each diagnosed validly diagnosed disability and a rationale must be provided for each opinion offered.  The physician should set forth all examination findings in a printed (typewritten) report.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

5. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations and considers all evidence added into the record since the November 2012 SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


